Title: From George Washington to James Duane, 10 April 1785
From: Washington, George
To: Duane, James



Dear Sir,
Mount Vernon 10th Apl 1785.

Enclosed you have my answer to the Acts of your Corporation, which I pray you to present.
I thank you for the Arguments & judgment of the Mayor’s Court of the City of New York in the Cause betwn Elizabeth Rutgars & Joshua Waddington —I have read them with all the attention I could give the subject, and though I pretend not to be a competent judge of the Law of Nations, or the principle & policy of the Statute upon which the Action was founded; yet, I must confess, that reason seems very much in favor of the opinion given by the Court, and my judgment yields a hearty assent to it.
It is painful, to hear that a state which used to be foremost in acts of liberality, and its exertion to establish our fœderal system

upon a broad bottom & solid ground is contracting her ideas, & pointing them to local & independent measures; which, if persevered in, must sap the Constitution of these States (already too weak)—destroy our National character—& render us as contemptable in the eyes of Europe as we have it in our power to be respectable—It should seem as if the Impost of 5 pr Ct would never take place, for no sooner does an obstinate State begin to relent, and adopt the recommendation of Congress, but some other runs restive; as if there was a combination among them, to defeat the measure.
From the latest European Accts it is probable an accomodation will take place between the Emperor and the Dutch—but to reverberate News to a Man at the source of intelligence would be idle—therefore Mum—The Dutch I conceive are too much attached to their possessions & their wealth, if they could yield to the pangs of parting with their Country, to adopt the plan you hinted to Mr Van Berckel. The Nations of Europe are ripe for Slavery—a thirst after riches—a promptitude to luxury—and a sinking into venality with their concomitants, untune them for Manly exertions & virtuous Sacrafices.
I do not know from whence the report of my coming to Trenton could have originated—unless from the probability of my accompanying the Marquis de la Fayette as far as New York should have caus’d it—he pressed me to the measure, but the Season was too much opposed to it, to obtain my consent.
Mrs Washington & myself, entertain a grateful sense of the kind recollection of us by you, Mrs & Miss Duane, & the other branches of your family, & beg leave to present our Compliments to, & best wishes for, them all. With very great esteem & regard I have the honor to be—Dear Sir Yr Most Obedt & Affecte Hble Servt

Go: Washington


P.S. If our Rocky-hill acquaintance—Mrs Vanhorne—has removed (as they talked of doing) to the City of New York I pray you to recall me, in respectful terms, to her remembrance.
Go: W——n.

